UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7258


WESLEY CHASE,

                  Plaintiff - Appellee,


UNITED STATES OF AMERICA,

                  Intervenor/Plaintiff – Appellee,

             v.

ALTON BASKERVILLE, Warden of the Powhatan Correctional
Center, he is sued in his personal and official capacities;
PARKER, Ms., Principal of the Powhatan Correctional Center,
she is sued in her personal and official capacities; P. M.
HENICK,   Regional   Ombudsman,   Virginia    Department  of
Corrections, he or she is sued within he or she personal and
official capacities; S. TRIMMER, Ms., Special Education,
director for the Virginia Department of Education, she is
sued in her personal and official capacities,

                  Defendants – Appellants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:04-cv-759-HEH)


Submitted:    November 25, 2008           Decided:   December 31, 2008


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Mark R. Davis, Assistant Attorney General, William Eugene Thro,
Special Assistant Attorney General, Richmond, Virginia, for
Appellants. Wesley Chase, Appellee Pro Se. Sarah Elaine
Harrington, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C.; Robert P. McIntosh, Assistant United States Attorney,
Richmond, Virginia, for the United States.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Appellants appeal the district court’s order denying

their motion to dismiss Appellee’s Rehabilitation Act claims on

the basis of sovereign immunity.        We have reviewed the record

and find no reversible error.         Accordingly, we affirm for the

reasons stated by the district court.      Chase v. Baskerville, No.

3:04-cv-759-HEH (E.D. Va. Aug. 2, 2007).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                            AFFIRMED




                                  3